DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: propulsion-applying unit and propulsion-receiving unit in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0145721 (Korenaga et al.).
Regarding claim 1, Korenaga et al. discloses a stage device comprising: a support stage that supports an object to be positioned (fig. 10, element 501); a floating mechanism that magnetically levitates and positions the support stage (fig. 10, elements 504 & 505); and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface (fig. 10, element 539), wherein the movement stage has a propulsion-applying unit that protrudes toward the support stage (fig. 10, element 583), the support stage has a propulsion-receiving unit that opposes the propulsion-applying unit with a gap in the movement direction (fig. 10, element 580), and when the movement stage moves in the movement direction and the propulsion-applying unit contacts or approaches the 
Regarding claim 11, Korenaga et al. discloses the stage device according to claim 1, herein the propulsion-applying unit and the propulsion-receiving unit include permanent magnets that repel each other, and when the propulsion-applying unit approaches the propulsion-receiving unit, the propulsion-applying unit applies the propulsion to the propulsion-receiving unit by a repulsive force between the permanent magnets (‘Use of weight compensating spring for supporting the weight of the wafer top plate may be replaced by a floating force by airs, repulsion force of magnet or actuators for producing a force in Z direction.’ P 210).
Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0168086 (Tamaki).
Regarding claim 1, Tamaki discloses a stage device comprising: a support stage that supports an object to be positioned (fig. 18, element 901); a floating mechanism that magnetically levitates and positions the support stage (fig. 18, elements 906-919); and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface (fig. 18, intermediate plate), wherein the movement stage has a propulsion-applying unit that protrudes toward the support stage (fig. 18, element 100, lower part, see also ‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device.’ P 89), the support stage has a propulsion-receiving unit that opposes the propulsion-applying unit with a gap in the movement direction (fig. 18, element 100, upper part, see also ‘There is a movable element which is mounted on the bottom face 
Regarding claim 11, Tamaki discloses the stage device according to claim 1, herein the propulsion-applying unit and the propulsion-receiving unit include permanent magnets that repel each other, and when the propulsion-applying unit approaches the propulsion-receiving unit, the propulsion-applying unit applies the propulsion to the propulsion-receiving unit by a repulsive force between the permanent magnets (‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device arranged in accordance with any one of the first to fourth embodiments described hereinbefore. There is a movable element which is mounted on the bottom face of the wafer top plate 901, and it supports the weight of the wafer top plate 901 on the basis of a magnetic repulsion force of the magnetic floating device 100.’ P 89, and ‘Non-contact floating mechanisms include those using pneumatic pressure or magnetic force. The non-contact floating mechanisms based on magnetic force may be categorized into a type using electromagnet, a type using permanent magnet and a type using both of them.’ P 2).
Regarding claim 12, Tamaki discloses a charged particle beam apparatus comprising a stage device for positioning an object (‘FIG. 23 shows an exposure apparatus for semiconductor device manufacture, having a stage mechanism such as described hereinbefore, as a wafer stage. … In this exposure apparatus, exposure light (which may include visible light, ultraviolet light, EUV light, X-ray, electron beam, and charged particle beam, for example)’ P 99-100), wherein the stage device includes: a support stage that supports an object to be positioned (fig. 18, element 901); a floating mechanism that magnetically levitates and positions the support stage (fig. 18, elements 906-919); and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface (fig. 18, intermediate plate), wherein the movement stage has a propulsion-applying unit that protrudes toward the support stage (fig. 18, element 100, lower part, see also ‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device.’ P 89), the support stage has a propulsion-receiving unit that opposes the propulsion-applying unit with a gap in the movement direction (fig. 18, element 100, upper part, see also ‘There is a movable element which is mounted on the bottom face of the wafer top plate 901.’ P 89), and when the movement stage moves in the movement direction and the propulsion-applying unit contacts or approaches the propulsion-receiving unit, the propulsion-applying unit applies propulsion in the movement direction to the propulsion-receiving unit (‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device arranged in accordance with any one of the first to fourth embodiments described hereinbefore. There is a movable element which is mounted on the bottom face of the wafer top plate 
Regarding claim 13, Tamaki discloses an apparatus comprising: a stage device for positioning an object (fig. 18, as a whole), wherein the stage device includes: a support stage that supports an object to be positioned (fig. 18, element 901); a floating mechanism that magnetically levitates and positions the support stage (fig. 18, elements 906-919); and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface (fig. 18, intermediate plate), wherein the movement stage has a propulsion-applying unit that protrudes toward the support stage (fig. 18, element 100, lower part, see also ‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device.’ P 89), the support stage has a propulsion-receiving unit that opposes the propulsion-applying unit with a gap in the movement direction (fig. 18, element 100, upper part, see also ‘There is a movable element which is mounted on the bottom face of the wafer top plate 901.’ P 89), and when the movement stage moves in the movement direction and the propulsion-applying unit contacts or approaches the propulsion-receiving unit, the propulsion-applying unit applies propulsion in the movement direction to the propulsion-receiving unit (‘At the central portion of the intermediate plate 920, there is a stator of the magnetic floating device arranged in accordance with any one of the first to fourth embodiments described hereinbefore. There is a movable element which is mounted on the bottom face of the wafer top plate 901, and it supports the weight of the wafer top plate 901 on the basis of a magnetic repulsion force of the magnetic floating device 100.’ P 89).
Tamaki does not explicitly disclose a vacuum chamber accommodating the stage device.  However, Tamaki does disclose that the apparatus may be a charged particle beam apparatus (‘FIG. 23 shows an exposure apparatus for semiconductor device manufacture, having a stage mechanism such as described hereinbefore, as a wafer stage. … In this exposure apparatus, exposure light (which may include visible light, ultraviolet light, EUV light, X-ray, electron beam, and charged particle beam, for example)’ P 99-100), and a vacuum chamber is inherent in such a device, as charged particle beams can only exist in vacuum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0145721 (Korenaga et al.).
Regarding claim 12, Korenaga et al. discloses an exposure apparatus (‘The invention relates also to an exposure apparatus having such stage system for carrying a reticle or a wafer thereon for exposure of the same, and to a device manufacturing method using such exposure apparatus.’ P 1) comprising a stage device for positioning an object, wherein the stage device  includes: a support stage that supports an object to be positioned (fig. 10, element 501); a floating mechanism that magnetically levitates and positions the support stage (fig. 10, elements 504 & 505); and a movement stage 
Korenaga et al. does not disclose that the exposure apparatus is a charged particle beam apparatus.  However, the use of charged particle beams to expose a wafer for lithography or imaging is well known in the art, and it would have been obvious to a person having ordinary skill in the art to modify the exposure apparatus of Korenaga et al. to use particle beams rather than the disclosed light illumination to achieve smaller feature size or higher resolution imaging.
Regarding claim 13, Korenaga et al. discloses an exposure apparatus (‘The invention relates also to an exposure apparatus having such stage system for carrying a reticle or a wafer thereon for exposure of the same, and to a device manufacturing method using such exposure apparatus.’ P 1) comprising: a stage device for positioning an object, wherein the stage device includes: a support stage that supports an object to be positioned (fig. 10, element 501); a floating mechanism that magnetically levitates and positions the support stage (fig. 10, elements 504 & 505); and a movement stage that supports the floating mechanism on a flat surface and moves the floating 
Korenaga et al. does not disclose a vaccum chamber accommodating the stage device.  However, it would have been obvious to include such a chamber if vaccum were required, and further obvious to use a charged particle beam for the reasons discussed with respect to claim 12, which would require a vacuum chamber.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the stage device according to claim 1, wherein the propulsion-applying unit applies the propulsion to the propulsion-receiving unit when the propulsion-applying unit contacts the propulsion-receiving unit.
The closest prior art of record is US 2002/0145721 (Korenaga et al.).  Korenaga et al. discloses the stage device according to claim 1 but does not disclose contact between the propulsion-applying unit and the propulsion-receiving unit.  Korenaga et al., like most stage devices, uses contactless propulsion via magnetic fields.  Other known arts use electrical fields, but no prior arts of record use contacting propulsion in the manner claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881